EXHIBIT 10.1

 

AMENDMENT NO. 2 TO ALLIANCE AGREEMENT

 

BETWEEN

 

COVANCE INC. AND VARIAGENICS, INC.

 

 

 

This Amendment No. 2, effective August 1, 2001, is an Amendment to the Alliance
Agreement between Covance Inc., a Delaware corporation (“Covance”), and
Variagenics, Inc., a Delaware corporation (“Variagenics”), dated August 2, 1999,
as amended effective September 1, 2000 (the “Agreement”).  Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to them
in the Agreement.

 

                WHEREAS, Variagenics and Covance wish to allocate additional
personnel to support the Alliance;

 

                WHEREAS, to accomplish the foregoing, Variagenics and Covance
desire to amend the Agreement as reflected herein;

 

                NOW, THEREFORE, in consideration of the mutual promises
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:

 

1.

That Section 3 of the Agreement be further amended by adding a new paragraph
after the first paragraph of Section 3(a) which shall read as follows:

 

 

 

Effective January 1, 2001, Covance will also fund [_____] percent ([__]%) of one
(1) sales and marketing employee at a rate of $[_____] per year, which employee
will be an employee of Variagenics.  A payment of $[_____] for such employee
will be made upon execution of this Amendment and payments of $[_____] shall be
made quarterly commencing on August 1, 2001.  The employee will be under the
control of Variagenics and shall dedicate [_____] of his or her time to
supporting sales and marketing activities in furtherance of the Alliance.
Variagenics shall promptly provide to Covance the name of such employee.  If
such employee ceases to dedicate [_____] of his or her time to supporting the
Alliance for any reason, Variagenics shall promptly notify Covance of such event
and use its commercially reasonable efforts to replace such employee as soon as
possible, including the reassignment of other Variagenics employees.  Covance’s
obligation to fund the sales and marketing position pursuant to this paragraph
shall renew annually on August 1st of each year unless Covance gives Variagenics
written notice of its intent to terminate its obligations pursuant to this
paragraph ninety (90) days prior to the expiration of the then-current period.

 

All other terms and conditions set forth in the Agreement shall remain in full
force and effect.

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment effective the
day and year first above written.

 

 

COVANCE INC.

 

VARIAGENICS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

/s/ John Riley

 

/s/ Richard P. Shea

 

 

Name:

John Riley

 

Name:

Richard P. Shea

 

 

Title:

VP, Finance

 

Title:

Chief Financial Officer

 

 

 

Covance CLS, Inc.

 

 

Variagenics, Inc.

 

 